      Case 1:20-cv-21601-KMW Document 19-2 Entered on FLSD Docket 04/29/2020 Page 1 of 1


Feeley′      Matthew(USAFLS)

From:                              Feeley, Matthew (USAFLS)
Sent:                              Thursday, April 1 6,2020 3:26 PM
To:                                contact@ genesis2church.is; mark@ genesis2church.is; jordan@genesis2church.is;
                                   joseph@genesis2church.is; jonathan@genesis2church.is
Cc:                                Jean, Kevin (USAFLS) [Contractor]
Subject:                           Re: U.S. vs. Genesis ll et al., Case No. 1:20-cv-21601-KMW -- Notice of Court Action
Attachments:                       Genesis Proposed Order for TRO Pl FlNAL1035 (002).pdf;0003-USA Ex Parte Motion
                                   Confirmation.pdf; #USA v. Genesis et al_FULL TRO MotionandMemo.pdf; 0001
                                   _Complaint.pdf




Re: U.S. vs. Genesis ll et al., Case No. l-:20-cv-21-601-KMW

To Whom      lt May Concern:

        On behalf of the United States, this correspondence is to give you notice that the enclosed complaint and
motion, as well as the supporting documentation, and proposed order were filed today in the federal court in the
Southern District of Florida.

Sincerely,

Matthew J. Feeley


Matthew J. Feeley
Assistant U.S. Attorney
U.S. Attorney's Office
Southern District of Florida
99 N.E. 4th Street, Third Floor
Miami, Florida 33132
Tel: (305) 961-9235
matthew.feelev@ usdoi.gov




                                                                                                         GOVERNMENT
                                                                                                            EXHIBIT
                                                                                                       CASE
                                                                                                       NQ
                                                                                                            Br λ
                                                                                                       認
